Title: From Benjamin Franklin to Mary Stevenson, 22 January 1770
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


Dear Polly,
Craven street Jan 22. —70
I received your Favour of Saturday early this Morning, and am as usual much obliged by the kind Readiness with which you have done what I requested.
Your good Mother has complain’d more of her Head since you left us, than ever before. If she stoops or looks or bends her Neck downwards on any Occasion, it is with great Pain and Difficulty that she gets her Head up again. She has therefore borrowed a Breast and Neck Collar of Mrs. Wilkes, such as Misses wear, and now uses it to keep her Head up. Mr. Strahan has invited us all to dine there tomorrow, but she has excused herself. Will you come and go with me? If you cannot well do that, you will at least be with us on Friday, to go to Lady Strachan’s.
As to my own Head, which you so kindly enquire after, its Swimming has gradually wore off, and to day for the first Time I felt nothing of it on getting out of Bed. But as this speedy Recovery is, (as I am fully persuaded,) owing to the extream Abstemiousness I have observed for some Days past at home, I am not without Apprehensions, that being to dine abroad this Day, to morrow and next Day, I may inadvertently bring it on again, if I do not think of my little Monitor and guardian Angel, and make use of the proper and very pertinent Clause she proposes, in my Grace. Here comes a Morning Visitor. Adieu. My best Respects to Mrs. Tickel. I am, my dear Friend, Yours affectionately
B Franklin

 
Endorsed: Jan 22 –70
  27
